DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/21/2021 has been entered. Claims 1-2 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 06/21/2021 have been fully considered but they are not persuasive. Please see claim mapping below.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, the limitation “a restriction information is "goal"” should read “restriction information that is the "goal"” (according to claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2 recite the limitation “obtaining different answers of different unifications by integrating the stored status of each unified halfway solution when there is no more variable”. It is unclear the meaning of this limitation. For examination purposes, claims 1-2 are being interpreted as obtaining different answers of different unifications, when detecting the goal fails, the system will try to re-satisfy the previous goal and begin the search from the goal's own marker.
Claims 1-2 recite the limitation “giving a return value true and its product set when the product set of each restriction information is not empty”. It is unclear the meaning of this limitation especially how the product set is defined. For examination purposes, claims 1-2 are being interpreted as giving a return value true when combining each sentence constituting the "goal" (with the found solution candidates for the variables) will satisfy the goal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under U.S.C. 102 (a) (1) as being anticipated by Clocksin et al. (Programming in prolog, Fifth Edition).
As per claim 1, Clocksin teaches a processing method for causing a computer to automatically execute all of or a part of a function of a logic programming language PROLOG, the method comprising: 
manually inputting a sentence as a "fact", "rule" or "goal" of PROLOG to the computer [page 4, 1st – 3rd paragraphs, “the Prolog system enables a computer to be used as a storehouse of facts and rules … you use the keyboard to type characters into the computer, and the computer uses the display to show results to you. Prolog will wait for you to type in the facts and rules that pertain to the problem you want to solve. Then, if you ask the right kind of questions, Prolog will work out the answers and show them on the display … the fact that "John likes Mary" (sentence)”; page 2, last paragraph, “a set of clauses, where each clause is either a fact about the given information or a rule”] in discerning a constant part and a variable part corresponding to "literal" of PROLOG by a character type, a delimiter or an escape character [page 8, last paragraph, prolog can distinguish variables from names of particular objects because any name beginning with a capital letter is taken to be a variable; page 9, 1st paragraph, for example, the user asks Does John like X? (variable X, character type) Prolog searches through all its facts to find things that John likes, prolog lets us use variables, like this: “?- likes(john, X).”; page 4, 3rd paragraph, “the fact that "John likes Mary", in Prolog, we need to write facts in a standard form, like this: Likes(john, mary).”];
[unifying the fact, goal] in the sentence included in the input of the "fact", "rule" or "goal" " [page 6, last paragraph, “When a question is asked of a Prolog system, it will search through the database. It looks for facts that unify the fact in the question. Two facts unify if their predicates are the same … and if their corresponding arguments each are the same”; page 11, 3rd paragraph, “When a sequence of goals (separated by commas) is given to Prolog, Prolog attempts to satisfy each goal in turn by searching for a unifying goal in the database. All goals have to be satisfied in order for the sequence to be satisfied”], and handling a variable as what straddle a boundary of a subject clause, a predicate clause, a subject, a predicate, an object, a complement, a modifier of an inflectable word or a sentence [page 48, last paragraph, “a simple syntax for English is that a sentence consists of a noun followed by a verb phrase, the structure of any sentence can be represented by the structure of the form: sentence(noun(X), verb_phrase(verb(Y), noun(Z))) which has a tree: 

    PNG
    media_image1.png
    212
    219
    media_image1.png
    Greyscale

And if we take our sentence ("John likes Mary"), and instantiate the variables in the structure with the words of the sentence, we obtain:

    PNG
    media_image2.png
    221
    229
    media_image2.png
    Greyscale

This shows how we can use Prolog structures and variables to represent the syntax of
a class of very simple English sentences”; 
page 10, 3rd paragraph, we ask the question: ?- likes(X, mary), the answer is X = john; 
page 9, last paragraph – page 10, 2nd paragraph, ?- likes(john, X).
The question asks, ls there anything that John likes? … Prolog will reply X = mary; it can be seen Prolog handling each of the variable including in the sentence (a variable as what straddle a boundary of a sentence) by unifying the fact in the sentence; 
page 11 discloses another example, 
“Suppose we have the following database:
Likes(mary, chocolate).
Likes(mary, wine).
Likes(john, wine).
Likes(john, mary).”
And the question is, “Is there anything that John and Mary both like? … In Prolog the two goals would be written as a conjunction like this:
?- likes(mary, X), likes(john, X).”
And Prolog will answer the question by attempting to satisfy the goals (Prolog will search through the database looking for facts that unify the fact in the question). It can be seen that Prolog performing the unifying process to handle the variable X which straddle a boundary of the question (a variable that existing on both clauses of the question, or what can be X), for example, Prolog starts with Mary likes chocolate then finding a fact of John likes chocolate, if fail, then the system goes with another fact that Mary likes wine, then determine if John also likes wine (based on fact) …],
wherein in the automatic unification process: 
recursively repeating a unification of patterns as sentences that include variables and a sentence that does not include variables until it comes to have no variable in a constant manner [pages 11-12 disclose an example of the system search for a solution of “whether there is anything that both John and Mary like” based on the provided facts: Likes(mary, chocolate)., Likes(mary, wine)., Likes(john, wine)., Likes(john, mary)., the system first try to find out if there is some X that Mary likes, then find out if John likes X; page 12, step 1, the database is searched for the first goal, since first unifying fact in the database is “Likes(mary, chocolate).”, so now X is instantiated to chocolate everywhere in the question where X appears (obtaining a restriction information); page 12, step 2, after satisfied the first goal, the dadabase is searched for “Likes(John, chocolate)., so the goal fails, and since the goal fails, the system will try to re-satisfy the first goal, Prolog attempts to re-satisfy the goals starting with the first goal “Likes( mary, X).” and then if John also likes X (second goal), both of these goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true (recursively repeating a unification); page 12, step 3, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine; page 11, last paragraph, Prolog searches the database completely for each goal; another example on page 218, 2nd paragraph, “sentence(X) :- append(Y, Z, X), noun_phrase(Y), verb_phrase(Z). and a question: ?- sentence( [the,man,eats, the,appleJ)., Variable X in the rule will be instantiated (to [the, man, eats, the, apple]), but initially Y and Z will be uninstantiated, so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X];
calculating a longest matching solution of the variable that appears in the pattern firstly, followed by storing each status of the solutions, which is a base condition to generate a new pattern [page 218, 2nd paragraph, “sentence(X) :- append(Y, Z, X), noun_phrase(Y), verb_phrase(Z). and a question: ?- sentence( [the,man,eats, the,appleJ)., Variable X in the rule will be instantiated (to [the, man, eats, the, apple]), but initially Y and Z will be uninstantiated, so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X. On backtracking, it will generate all the possible pairs, one at a time … step 2, Y = [the,man,eats,the,apple], Z = [],  (longest match solution (where longest can be the status) for variable Y that appears firstly in the sentence, which is stored and used to generate a new solution)”], as to each of the new pattern obtained by assigning the process eliminating characters of the character string of the longest matching solution from its rear in the eliminating process [page 218, step 2, “Y = [the,man,eats,the,apple], Y = [the,man,eats,the], Y = [the,man,eats], Y = [the,man], Y = [the], Y = [] (eliminating characters of the longest match solution from its rear)]; and  
obtaining different answers [page 12, Likes(mary, chocolate). and Likes(mary, wine)] of different unifications by integrating the stored status of each unified halfway solution when there is no more variable [page 12, step 2, after satisfied the first goal (Likes(mary, chocolate).), the database is searched for “Likes(John, chocolate)., so the goal fails (status of the solution), and since the goal fails, the system will try to re-satisfy the first goal, Prolog attempts to re-satisfy the goals starting with the first goal “Likes( mary, X).” and then if John also likes X (second goal), both of these goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true (recursively repeating a unification); page 12, step 3, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine; page 11, last paragraph, Prolog searches the database completely for each goal; 
Also, for the example above about the sentence( [the,man,eats, the,appleJ) … so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X, and the possible candidate solutions (different answers) are “page 218,
Y = [], Z = [the,man,eats,the,apple]
Y = [the], Z = [man,eats,the,apple]
Y = [the,man], Z = [eats,the,apple]
Y = [the,man,eats], Z = [the,apple)
Y = [the,man,eats,the], Z = [apple]
Y = [the,man,eats,the,apple], Z = []”]; and
wherein in the automatic unification process or the automatic derivation: 
obtaining a restriction information that is the "goal" [pages 11-12 disclose an example of the system search for a solution of “whether there is anything that both John and Mary like … ?- likes(mary, X), likes(john, X)” based on the provided facts: Likes(mary, chocolate)., Likes(mary, wine)., Likes(john, wine)., Likes(john, mary)., the system first try to find out if there is some X that Mary likes, then find out if John likes X; page 12, step 1, the database is searched for the first sub-goal, since first unifying fact in the database is “Likes(mary, chocolate).”, so now X is instantiated to chocolate everywhere in the question where X appears (obtaining a restriction information); page 12, step 2, after satisfied the first sub-goal, the dadabase is searched for the second sub-goal “Likes(John, chocolate)., so the goal fails, and since the goal fails, the system will try to re-satisfy the first sub-goal, Prolog attempts to re-satisfy the goals starting with the first sub-goal “Likes( mary, X).” and then if John also likes X (second sub-goal), both of these sub-goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true]; 
Paragraph 0013 of the specification of the Application recites “the restriction information is the information indicating about whether such solution candidate has been tried to and should be assigned to each variable simultaneously”.
obtaining the restriction information about each sentence constituting the "goal" independently [page 12, step 1, the database is searched for the first sub-goal, since first unifying fact in the database is “Likes(mary, chocolate).”, so now X is instantiated to chocolate everywhere in the question where X appears (obtaining a restriction information); page 12, step 2, after satisfied the first sub-goal, the dadabase is searched for the second sub-goal “Likes(John, chocolate).; ; page 11, last paragraph, Prolog searches the database completely for each sub-goal; It can be seen that the restriction information (solution candidate) is tried on each sub-goal independently]; and 2Application No. 15/324,634Docket No.: 091493-0026 Reply to Office Action of January 19, 2021 
[page 12, step 2, after satisfied the first goal, the dadabase is searched for “Likes(John, chocolate)., so the goal fails, and since the goal fails, the system will try to re-satisfy the first sub-goal, Prolog attempts to re-satisfy the goals starting with the first sub-goal “Likes( mary, X).” and then if John also likes X (second sub-goal), both of these sub-goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true; page 12, steps 3-5, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine … “As before, Prolog now tries the second sub-goal, searching this time for Likes(john, wine) … After not too much searching, the unifying fact is found, and Prolog notifies you … both sub-goals have been satisfied. Variable X stands for the name wine”; page 6, last paragraph, “If Prolog finds a/fact that unifies with the question, Prolog will respond yes” (return value true)].
Clocksin on pages 18-19 further discloses an example of a rule about sister “sister_of(X, Y) :- female(X), parents(X, M, F), parents(Y, M, F).“, giving the facts: male(albert). male(edward). female(alice). female(victoria). parents(edward, victoria, albert). parents(alice, victoria, albert), which also teaching a similar concept to the above limitations (obtaining restriction information).

As per claim 2, Clocksin teaches a processing method for causing a computer to automatically execute all of or a part of a function of a logic programming language PROLOG, the method comprising: 
manually inputting a sentence as a "fact", "rule" or "goal" of PROLOG to the computer [page 4, 1st – 3rd paragraphs, “the Prolog system enables a computer to be used as a storehouse of facts and rules … you use the keyboard to type characters into the computer, and the computer uses the display to show results to you. Prolog will wait for you to type in the facts and rules that pertain to the problem you want to solve. Then, if you ask the right kind of questions, Prolog will work out the answers and show them on the display … the fact that "John likes Mary" (sentence)”; page 2, last paragraph, “a set of clauses, where each clause is either a fact about the given information or a rule”] in discerning a constant part and a variable part corresponding to "literal" of PROLOG by a character type, a delimiter or an escape character [page 8, last paragraph, prolog can distinguish variables from names of particular objects because any name beginning with a capital letter is taken to be a variable; page 9, 1st paragraph, for example, the user asks Does John like X? (variable X, character type) Prolog searches through all its facts to find things that John likes, prolog lets us use variables, like this: “?- likes(john, X).”; page 4, 3rd paragraph, “the fact that "John likes Mary", in Prolog, we need to write facts in a standard form, like this: Likes(john, mary).”]; and
by the computer, executing an automatic unification process, an automatic derivation process, or both of them [unifying the fact, goal] in the sentence included in the input of the "fact", "rule" or "goal" " [page 6, last paragraph, “When a question is asked of a Prolog system, it will search through the database. It looks for facts that unify the fact in the question. Two facts unify if their predicates are the same … and if their corresponding arguments each are the same”; page 11, 3rd paragraph, “When a sequence of goals (separated by commas) is given to Prolog, Prolog attempts to satisfy each goal in turn by searching for a unifying goal in the database. All goals have to be satisfied in order for the sequence to be satisfied”], and handling a variable as what straddle a boundary of a subject clause, a predicate clause, a subject, a predicate, an object, a complement, a modifier of an inflectable word or a sentence [page 48, last paragraph, “a simple syntax for English is that a sentence consists of a noun followed by a verb phrase, the structure of any sentence can be represented by the structure of the form: sentence(noun(X), verb_phrase(verb(Y), noun(Z))) which has a tree: 


    PNG
    media_image1.png
    212
    219
    media_image1.png
    Greyscale

And if we take our sentence ("John likes Mary"), and instantiate the variables in the structure with the words of the sentence, we obtain:

    PNG
    media_image2.png
    221
    229
    media_image2.png
    Greyscale

This shows how we can use Prolog structures and variables to represent the syntax of
a class of very simple English sentences”; 
page 10, 3rd paragraph, we ask the question: ?- likes(X, mary), the answer is X = john; 
page 9, last paragraph – page 10, 2nd paragraph, ?- likes(john, X).
The question asks, ls there anything that John likes? … Prolog will reply X = mary; it can be seen Prolog handling each of the variable including in the sentence (a variable as what straddle a boundary of a sentence) by unifying the fact in the sentence; 
page 11 discloses another example, 
“Suppose we have the following database:
Likes(mary, chocolate).
Likes(mary, wine).
Likes(john, wine).
Likes(john, mary).”
And the question is, “Is there anything that John and Mary both like? … In Prolog the two goals would be written as a conjunction like this:
?- likes(mary, X), likes(john, X).”
And Prolog will answer the question by attempting to satisfy the goals (Prolog will search through the database looking for facts that unify the fact in the question). It can be seen that Prolog performing the unifying process to handle the variable X which straddle a boundary of the question (a variable that existing on both clauses of the question, or what can be X), for example, Prolog starts with Mary likes chocolate then finding a fact of John likes chocolate, if fail, then the system goes with another fact that Mary likes wine, then determine if John also likes wine (based on fact) …],
wherein in the automatic unification process: 
recursively repeating a unification of patterns as sentences that include variables and a sentence that does not include variables until it comes to have no variable in a constant manner [pages 11-12 disclose an example of the system search for a solution of “whether there is anything that both John and Mary like” based on the provided facts: Likes(mary, chocolate)., Likes(mary, wine)., Likes(john, wine)., Likes(john, mary)., the system first try to find out if there is some X that Mary likes, then find out if John likes X; page 12, step 1, the database is searched for the first goal, since first unifying fact in the database is “Likes(mary, chocolate).”, so now X is instantiated to chocolate everywhere in the question where X appears (obtaining a restriction information); page 12, step 2, after satisfied the first goal, the dadabase is searched for “Likes(John, chocolate)., so the goal fails, and since the goal fails, the system will try to re-satisfy the first goal, Prolog attempts to re-satisfy the goals starting with the first goal “Likes( mary, X).” and then if John also likes X (second goal), both of these goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true (recursively repeating a unification); page 12, step 3, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine; page 11, last paragraph, Prolog searches the database completely for each goal; another example on page 218, 2nd paragraph, “sentence(X) :- append(Y, Z, X), noun_phrase(Y), verb_phrase(Z). and a question: ?- sentence( [the,man,eats, the,appleJ)., Variable X in the rule will be instantiated (to [the, man, eats, the, apple]), but initially Y and Z will be uninstantiated, so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X];
calculating a longest matching solution of the variable that appears in the pattern lastly, followed by storing each status of the solutions, which is a base condition to generate a new pattern [page 218, 2nd paragraph, “sentence(X) :- append(Y, Z, X), noun_phrase(Y), verb_phrase(Z). and a question: ?- sentence( [the,man,eats, the,appleJ)., Variable X in the rule will be instantiated (to [the, man, eats, the, apple]), but initially Y and Z will be uninstantiated, so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X. On backtracking, it will generate all the possible pairs, one at a time … step 2, Y = [], Z = [the,man,eats,the,apple],  (longest match solution for variable Z that appears lastly in the sentence, which is stored and used to generate a new solution)”], as to each of the new pattern obtained by assigning the process eliminating characters of the character string of the longest matching solution from its beginning in the eliminating process [page 218, step 2, “Z = [the,man,eats,the,apple], Z = [man,eats,the,apple], Z = [eats,the,apple], Z = [the,apple], Z = [apple], Z = []] (eliminating characters of the longest match solution from its beginning)]; and  
obtaining different answers [page 12, Likes(mary, chocolate). and Likes(mary, wine)] of different unifications by integrating the stored status of each unified halfway solution when there is no more variable [page 12, step 2, after satisfied the first goal (Likes(mary, chocolate).), the database is searched for “Likes(John, chocolate)., so the goal fails (status of the solution), and since the goal fails, the system will try to re-satisfy the first goal, Prolog attempts to re-satisfy the goals starting with the first goal “Likes( mary, X).” and then if John also likes X (second goal), both of these goals need to be satisfied in order for the goal “there is anything that both John and Mary like” to be true (recursively repeating a unification); page 12, step 3, the next unifying fact is Likes(mary, wine), and the variable X is now instantiated to wine; page 11, last paragraph, Prolog searches the database completely for each goal; 
Also, for the example above about the sentence( [the,man,eats, the,appleJ) … so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X, and the possible candidate solutions (different answers) are “page 218,
Y = [], Z = [the,man,eats,the,apple]
Y = [the], Z = [man,eats,the,apple]
Y = [the,man], Z = [eats,the,apple]
Y = [the,man,eats], Z = [the,apple)
Y = [the,man,eats,the], Z = [apple]
Y = [the,man,eats,the,apple], Z = []”]; and
wherein, in the automatic unification process or the automatic derivation process: 
obtaining a restriction information is "goal" [page 218, 2nd paragraph, “sentence(X) :- append(Y, Z, X), noun_phrase(Y), verb_phrase(Z). and a question: ?- sentence( [the,man,eats, the,appleJ)., Variable X in the rule will be instantiated (to [the, man, eats, the, apple]), but initially Y and Z will be uninstantiated, so the goal will generate a possible pair of values for Y and Z such that when Z is appended to Y the result is X. On backtracking, it will generate all the possible pairs, one at a time … step 2, Y = [], Z = [the,man,eats,the,apple]”; It can be seen that the restriction information in this case is what can be the solution candidate for Y or Z (Y and Z are the sub-goals of the sentence X), that when combining, generating a sentence X (goal)]; 

Paragraph 0009 of the specification of the Application recites “the solution candidate that may be in a variable includes: a whole sentence; a random partial character string which is extracted from certain character strings consisting of the whole sentence without regarding to a unit of the separation of a grammar structure as the sentence”.
defining an existing restriction information as null first [page 218, step 2, Y = [], one of the solution for Y is “empty”]; 3Application No. 15/324,634Docket No.: 091493-0026 Reply to Office Action of January 19, 2021 
reducing recursively a sentence aggregation included in the "goal", by executing an automatic calculation regarding whether the one sentence can be true under application of an existing restriction information and also additional restriction information to be true [page 218, step 2, the system starts with a first possible pair Y = [], Z = [the,man,eats,the,apple] and determine whether the pair satisfy the goal (both of the sub-goals need to be satisfied/true in order for the goal to be true), if either the sub-goal or both cannot be satisfied with the candidate solution, the system finds another possible pair of Y and Z, for example, Y = [the], Z = [man,eats,the,apple] (reducing recursively a sentence aggregation included in the "goal"); 
Paragraph 0028 of the specification of the Application recites (among others) “the aggregation of the partial assigning of each assigning set (e.g., {
($A="mo",$B="a i su"),
($A=<null>,$B="mo a i su"),” 
… }
eliminating the one sentence while adding the additional restriction information to the existing restriction information [page 218, step 2, the system starts with the pair 
Y = [], Z = [the,man,eats,the,apple], and then
Y = [the], Z = [man,eats,the,apple] etc., 
It can be seen that the additional information (candidate “the”) is added to Y (null character is eliminated), and the system repeats the process of finding a possible pair of Y and Z; and 
defining the existing restriction information as "goal" when the sentence aggregation keeping possibility to be true turns to an empty set [page 218,
Y = [], Z = [the,man,eats,the,apple]
Y = [the], Z = [man,eats,the,apple]
Y = [the,man], Z = [eats,the,apple]
Y = [the,man,eats], Z = [the,apple)
Y = [the,man,eats,the], Z = [apple]
Y = [the,man,eats,the,apple], Z = []”
	It can be seen that the system goes over all of the possible pair of candidates and determines the candidate (restriction information) that satisfy the goal, for example, Y = [the,man,eats,the,apple], Z = []];.  

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hardy et al. (US Patent 4,648,044) describes a basic tool is provided for building an expert system, and the tool is embodied in PROLOG to allow user-defined PROLOG functions.
Bodin (US Pub. 2004/0215470) describes a rules base as a database of Prolog clauses comprising security facts and security rules.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123